DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
IDS filed on 07/07/2021 duplicates references listed in IDS filed on 07/06/2021.
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites the limitation " wherein (B−1)−(C−1)≤½×[(C−1)−(A−1)]." in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Foe purposes of prompt examination the examiner reads claim 11 as the following:
The display panel of claim [[10, wherein (B−1)−(C−1)≤½×[(C−1)−(A−1)].
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hanada et al., US 2019/041932 (corresponding to 10,824,211).
In re Claim 1, Hanada discloses a display panel 1, comprising: a base substrate 10; a first transistor TR1 and a second transistor TR2, wherein the first transistor TR1 and the second transistor TR2 are formed on the base substrate 10, wherein the first transistor TR1 comprises a first active layer SCc, a first gate ML1, a first source T1a and a first drain T1b, and wherein the first active layer comprises silicon ([0019]); wherein the second transistor TR2 comprises a second active layer SC2, a second gate ML4, a second source T2a, and a second drain T2b, and wherein the second active layer SC2 comprises an oxide semiconductor ([0026])  and is disposed on one side of the first active layer SC1 facing away from the base substrate 10; and a first insulating layer 14 and a second insulating layer HB , wherein the first insulating layer 14 is disposed on one side of the second active layer SC2 facing away from the base substrate 10 and between the second gate ML4 and the second active layer SC2, and wherein the second insulating layer HB is disposed on one side of the second active layer SC2 facing towards the base substrate 10; wherein the display panel comprises a pixel circuit PX and a driver circuit CC providing a drive signal for the pixel circuit CC, wherein the driver circuit CC comprises the first transistor TR1 (Fig. 9), and wherein the pixel circuit PX comprises the second transistor TR2 or wherein the driver circuit CC comprises the first transistor TR1 (Figs, 5, and 9; [0016 -0070]).
Hanada does not specify that a concentration of oxygen in the first insulating layer 14  is lower than a concentration of oxygen in the second insulating layer HB, as well as that the driver circuit CC comprises the first transistor TR1 rather than second transistor, and wherein the pixel circuit PX comprises the second transistor TR2. While  Hanada indicates that transistors TR1 and TR2 interchangeable ([0070]).
In re transistors location let’s note that due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to position the second transistor TR2 in driver circuit and the first transistor TR1 in pixel circuit, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (MPEP2144.04.VI. C).
As far as the ratio of the concentrations of oxygen in the first insulating layer 14  and in the second insulating layer HB is concerned, MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of low resistivity of the oxide semiconductor layer (See, for example, Hanada’s [0003]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. The concentration of oxygen in the first insulating layer 14  is lower than the concentration of oxygen in the second insulating layer HB;
II. The concentration of oxygen in the first insulating layer 14  is greater than the concentration of oxygen in the second insulating layer HB;
III. The concentration of oxygen in the first insulating layer 14  is equal to the concentration of oxygen in the second insulating layer HB;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the display panel of Hanada successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.

In re Claim 2, Hanada discloses the display panel of claim 1, wherein a ratio of the concentration of oxygen to a concentration of silicon in the first insulating layer 14 (made of silicon oxide [0021]) is A (a some number), wherein a ratio of the concentration of oxygen to a concentration of silicon in the second insulating layer HB  (made of AlOx [0025], i.e. without silicon at all) is B (that is infinity high), and A<B.

In re Claim 8, Hanada discloses all limitations of claim 8, including that the display panel further comprises a third insulating layer 15 disposed on one side of the second gate ML4 facing away from the base substrate 10 (Fig. 5), except for that  a concentration of oxygen in the third insulating layer 15 is higher than the concentration of oxygen in the first insulating layer 14.
As far as the ratio of the concentrations of oxygen in the third insulating layer 15  and in the first insulating layer 14 is concerned, MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of low resistivity of the oxide semiconductor layer (See, for example, Hanada’s [0003]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. The concentration of oxygen in the first insulating layer 15  is higher than the concentration of oxygen in the first insulating layer 14;
II. The concentration of oxygen in the third insulating layer 15  is lower than the concentration of oxygen in the first insulating layer 14;
III. The concentration of oxygen in the third insulating layer 15  is equal to the concentration of oxygen in the first insulating layer 14;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the display panel of Hanada successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.

In re Claim 9, Hanada discloses all limitations of claim 9 except for that the concentration of oxygen in the third insulating layer 15 is lower than the concentration of oxygen in the second insulating layer HB (Fig. 5).
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of low resistivity of the oxide semiconductor layer (See, for example, Hanada’s [0003]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. The concentration of oxygen in the third insulating layer 15  is lower than the concentration of oxygen in the second insulating layer HB;
II. The concentration of oxygen in the third insulating layer 15  is greater than the concentration of oxygen in the second insulating layer HB;
III. The concentration of oxygen in the third insulating layer 15  is equal to the concentration of oxygen in the second insulating layer HB;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the display panel of Hanada successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanada as applied to claim 1 above, and further in view of Kim et al., US 2017/0110528 (corresponding to US10,950,678).
In re Claim 4, Hanada discloses all limitations of claim 4 except for that the second transistor TR2 comprises a third gate disposed on one side of the second insulating layer HB facing towards the base substrate 10, and wherein a thickness of the first insulating layer 14 is less than a thickness of the second insulating layer HB.
Kim teaches a  transistor TFT (Fig. 2) formed on the base substrate 100; wherein the transistor TFT comprises a second active layer 130, a second gate 120, a second source 151, and a second drain 153, and wherein the second active layer 130 comprises an oxide semiconductor ([0037]) and is disposed on one side facing away from the base substrate 100; and a first insulating layer 104 and a second insulating layer 102, wherein the first insulating layer 104 is disposed on one side of the second active layer 130 facing away from the base substrate 100 and between the second gate 120 and the second active layer 130, and wherein the second insulating layer 102 is disposed on one side of the second active layer130 facing towards the base substrate 100, wherein the second transistor TFT comprises a third gate 110 disposed on one side of the second insulating layer 102 facing towards the base substrate 100 (Fig. 2, [0033 – 0062]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the second transistor of Hanada  with Lee’s TFT, to reduce parasitic capacitance as taught by Lee ([0003]).
As far as that a thickness of the first insulating layer 103 is less than a thickness of the second insulating layer 102 is concerned, it is known in the art that thickness is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the thickness of the first insulating layer 104 is less than a thickness of the second insulating layer 102, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).

In re Claim 20, Hanada discloses a display panel 1 (Fig. 5), comprising: a base substrate 10; a first transistor TR1 and a second transistor TR2, wherein the first transistor TR1 and the second transistor TR2 are formed on the base substrate 10, wherein the first transistor TR1 comprises a first active layer SCc, a first gate ML1, a first source T1a, and a first drain T1b, wherein the first active layer SCc comprises silicon ([0019]), wherein the second transistor TR2 comprises a second active layer SC2, a second gate ML4, a second source T2a, and a second drain T2b, and wherein the second active layer SC2 comprises an oxide semiconductor ([0026]) and is disposed on one side of the first active layer SCc facing away from the base substrate 10; and a first insulating layer 14 and a second insulating layer HB, wherein the first insulating layer 14  and the second insulating layer HB are disposed on two sides of the second active layer SC2, respectively, wherein the first insulating layer 14 is disposed between the second gate ML4 and the second active layer SC2, wherein a thickness of the first insulating layer 14 is less than a thickness of the second insulating layer HB, wherein a concentration of oxygen in the first insulating layer 14 is lower than a concentration of oxygen in the second insulating layer HB; wherein the display panel comprises a pixel circuit PX and a driver circuit CC (Fig. 9) providing a drive signal for the pixel circuit PX, wherein the driver circuit CC comprises the first transistor TR1 (Fig. 9), and wherein the pixel circuit comprises the second transistor TR2 or wherein the driver circuit CC comprises the first transistor TR1 (Figs. 5 and 9; [0016 -0070]).
Hanada does not specify that the driver circuit CC comprises the first transistor TR1 rather than second transistor, and wherein the pixel circuit PX comprises the second transistor TR2. While  Hanada indicates that transistors TR1 and TR2 interchangeable ([0070]). Moreover, Hanada does not disclose the second transistor TR2 comprises a third gate and that the second insulating layer is disposed between the third gate and the second active layer SC2.
As far as the transistors location is concerned, let’s note that due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to position the second transistor TR2 in driver circuit and the first transistor TR1 in pixel circuit, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (MPEP2144.04.VI. C).
Kim teaches a  transistor TFT (Fig. 2) formed on the base substrate 100; wherein the transistor TFT comprises a second active layer 130, a second gate 120, a third gate 110, a second source 151, and a second drain 153, and wherein the second active layer 130 comprises an oxide semiconductor ([0037]) and is disposed on one side facing away from the base substrate 100; and a first insulating layer 104 and a second insulating layer 102, wherein the first insulating layer 104 is disposed on one side of the second active layer 130 facing away from the base substrate 100 and between the second gate 120 and the second active layer 130, and wherein the second insulating layer 102 is disposed on one side of the second active layer130 facing towards the base substrate 100, wherein the second transistor TFT comprises a third gate 110 disposed on one side of the second insulating layer 102 is disposed between the third gate 110 and the second active layer 130 (Fig. 2, [0033 – 0062]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the second transistor of Hanada  with Lee’s TFT, to reduce parasitic capacitance as taught by Lee ([0003]).
As far as that a thickness of the first insulating layer 103 is less than a thickness of the second insulating layer 102 is concerned, it is known in the art that thickness is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the thickness of the first insulating layer 104 is less than a thickness of the second insulating layer 102, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
As far as the ratio of the concentrations of oxygen in the first insulating layer 14  and in the second insulating layer HB is concerned, MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of low resistivity of the oxide semiconductor layer (See, for example, Hanada’s [0003]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. The concentration of oxygen in the first insulating layer (14 in Hanada’s Fig. 5; 103 in Kim’s Fig. 2) is lower than the concentration of oxygen in the second insulating layer (HB in Hanada’s Fig. 5; 102 in Kim’s Fig. 2);
II. The concentration of oxygen in the first insulating layer (14 in Hanada’s Fig. 5; 103 in Kim’s Fig. 2)  is greater than the concentration of oxygen in the second insulating layer (HB in Hanada’s Fig. 5; 102 in Kim’s Fig. 2);
III. The concentration of oxygen in the first insulating layer (14 in Hanada’s Fig. 5; 103 in Kim’s Fig. 2)  is equal to the concentration of oxygen in the second insulating layer (HB in Hanada’s Fig. 5; 102 in Kim’s Fig. 2);
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the display panel of Hanada successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.
Allowable Subject Matter
Claims 3, 5-7, and 10-19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 3: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 3 as: “the second insulating layer comprises silicon oxide SiOy,”, in combination with limitations of Claim  1 on which it depends.
In re Claim 5: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 5 as: “in the second insulating layer, a concentration of oxygen on one side facing towards the second active layer is higher than a concentration of oxygen on one side facing away from the second active layer,”, in combination with limitations of Claims  5, 4 and 1 on which it depends.
In re Claim 10: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 10 as: “a ratio of the concentration of oxygen to a concentration of silicon in the first insulating layer is A, wherein a ratio of the concentration of oxygen to a concentration of silicon in the second insulating layer is B, and wherein a ratio of the concentration of oxygen to a concentration of silicon in the third insulating layer is C, wherein (B−1)≤2(C−1)−(A−1)”, in combination with limitations of Claims  8  and 1 on which it depends.

In re Claim 12: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 12 as: “he pixel circuit further comprises a third transistor, wherein the third transistor comprises a third active layer, a third source, a third drain, and a fourth gate, and the third active layer contains an oxide semiconductor; and wherein the display panel further comprises a fourth insulating layer and a fifth insulating layer, wherein the fourth insulating layer is disposed on one side of the third active layer facing away from the base substrate and between the third active layer and the fourth gate, and wherein the fifth insulating layer is disposed on one side of the third active layer facing towards the base substrate”, in combination with limitations of Claim  1 on which it depends.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Min et al., US 2022/0209929;
2. Lee at al., US 2021/0241689;
3. Lee et al., US 11,328,665.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893